DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 9, the last sentence starting on line 26 appears incomplete or at least grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori et al., U.S. Patent Publication 2019/0048973 in view of Wu, U.S. Patent Publication 2018/0201341.

 As per claim 1,  Fukumori et al. disclose a chain plate (16) [inner link plate] comprising: two end segments (42, 40) (fig. 11) spaced apart from each other in a lengthwise direction, each of said end segments (42, 40) having a rod hole (48, 46) that has a central axis (CA14), one of said end segments (42, 40) further having an extension portion (54, 52A1) [stepped part] extending away from the central axis of said rod hole (48, 46) of said one of said end segments (42, 40) in the lengthwise direction, a first distance (MR42) (fig. 15) from the central axis of said rod hole (48, 46) of said one of said end segments (42, 40) to an edge of said one of said end segments in the lengthwise direction being greater than a second distance (MR41) (fig. 15) (para 0127]) from the central axis of said rod hole (48, 46) of said one of said end segments (42, 40) to an edge of said one of said end segments (42, 40) in a widthwise direction; and
 	 an intermediate segment (44) (fig. 15) disposed between and connected to said end segments (42, 40),
 	 wherein said chain plate (16) has an inner surface (16A) and an outer surface (16B) that are opposite to each other in a thicknesswise direction,
 	 wherein said inner surface (16A) has a first inclined region (52B1) (fig. 15) corresponding to a peripheral region of said one of said end segments (42, 40), and a second inclined region (54A, 54B) corresponding to said extension portion (54) and between said first inclined region (52B1) and said rod hole (48, 46) of said one of said end segments (42, 40), and said first inclined region (52B1) and said second inclined region (54A, 54B) are inclined toward said outer surface (16B),
 	 wherein said intermediate segment (44) is formed, at said inner surface (16A), with a recess (Fig. E-1) that is recessed in the thicknesswise direction toward said outer surface (16B) and that has two edges (Fig. E-1) extending in the widthwise direction and spaced apart from each other in the lengthwise direction. 
 	 Fukumori et al. do not disclose the two edges are parallel.  However, Wu in his Chain invention teaches inner chain links and the use of parallel edges (123) (figs. 3, 4) near a recess.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner plate of Fukumori et al. with parallel edges, as taught by Wu, for the purpose of improving chain plate manufacturability (background, summary).

    PNG
    media_image1.png
    472
    257
    media_image1.png
    Greyscale


As per claim 2, Fukumori et al. and Wu as set forth above, disclose said second inclined region (54A) (fig. 15) is curved along a periphery of said rod hole (48) of said one of said end segments (42).

As per claim 3, Fukumori et al. and Wu as set forth above, disclose said second inclined region (54A) (fig. 15) is in a crescent shape. 

As per claim 4, Fukumori et al. and Wu as set forth above, disclose said inner surface further has two third inclined regions (Fig. E-1) that extend in the lengthwise direction and inclined toward said outer surface (16B), that are spaced apart from each other in the widthwise direction, and that are adjacent respectively to two sides of said recess (Fig. E-1).

As per claim 5, Fukumori et al. and Wu as set forth above, disclose said inner surface (16A) further has a planar region (Fig E-1) disposed between said third inclined regions (Fig. E-1), defining a bottom of said recess, and having a width in the widthwise direction not greater than two thirds of a diameter of said rod hole (48, 46).

As per claim 6, Fukumori et al. and Wu as set forth above, disclose each of said end segments (42, 40) including a hole portion (38, 36) formed with the rod hole (38, 36), and said inner surface (16A) further has two circular regions (Fig. E-1) corresponding respectively to said hole portions (38, 36) of said end segments (42, 40) and surrounding said rod holes of said end segments, respectively. 

As per claim 7, Fukumori et al. and Wu as set forth above, disclose two protruding rings (42A) (tubular portion) (Fig. 16) protruding respectively from said end segments (42, 40) in the thicknesswise direction and surrounding said rod holes (48, 46) of said end segments, respectively. 

As per claim 8, Fukumori et al. and Wu as set forth above, disclose a first angle (Fig. 16) of said first inclined region (52B1) relative to said outer surface (16B) is greater than a second angle (Fig. 16) of said second inclined region (54B) relative to said outer surface (16B). 

As per claim 9, Fukumori et al. and Wu as set forth above, disclose a first angle (Fig. 16) of said first inclined region (52B1) relative to said outer surface (16B) is substantially equal to a second angle (Fig. 16) of said second inclined region (54A) relative to said outer surface (16B). 

As per claim 10, Fukumori et al. and Wu as set forth above, disclose each of said end segments (42, 40) has said extension portion (54, 52A1).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest a chain plate comprising: two end segments spaced apart from each other in a lengthwise direction, each of said end segments having a rod hole that has a central axis, one of said end segments further having an extension portion extending away from the central axis of said rod hole of said one of said end segments in the lengthwise direction, a first distance from the central axis of said rod hole of said one of said end segments to an edge of said one of said end segments in the lengthwise direction being greater than a second distance from the central axis of said rod hole of said one of said end segments to an edge of said one of said end segments in a widthwise direction; and an intermediate segment disposed between and connected to said end segments, wherein said chain plate has an inner surface and an outer surface that are opposite to each other in a  thicknesswise direction, wherein said inner surface has a first inclined region corresponding to a peripheral region of said one of said end segments, and a second inclined region corresponding to said extension portion and between said first inclined region and said rod hole of said one of said end segments, and said first inclined region and said second inclined region are inclined toward said outer surface; said inner surface has: two of said first inclined regions corresponding respectively to the chamfered peripheries of said end segments; and two of said second inclined regions corresponding respectively to said extension portions and being adjacent respectively to said first inclined regions, each of said second inclined regions being disposed between the corresponding one of said first inclined regions and said rod hole of the corresponding one of said end segments.
 	The closest prior art is considered to be Fukumori et al., 2019/0048973.  However, Fukumori does not disclose or suggest a second extension portion having the required limitations of first and second inclined regions as claimed in claim 1.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654